I am of the opinion that the question of whether defendants had knowledge of the vicious propensities of their dog was for the jury. There was considerable evidence that the dog manifested a savage disposition. Although plaintiff was a servant in the home, the dog repeatedly growled whenever she came to work. When Mrs. Piper would go to the door to let the plaintiff into the house, it would be necessary to hold the dog to quiet him. There was testimony that when other persons came to the door, it would be necessary to grab the dog and hold him in order to keep him from jumping at such visitors. When plaintiff was attacked by the dog, a neighbor, William Dawe, rushed over to the house and found that plaintiff had been severely bitten and was lying on the floor and the dog was standing above her and growling. Plaintiff testified that she had a conversation with defendant Florence Piper before the accident and that Mrs. Piper had told her that she had previously had a very good maid in her employ, but that she could not keep her on account of the dog and that they did not think that they could keep him because of the trouble he was giving them. There was further testimony by Dr. Kline, a practicing veterinary surgeon, that dogs of the chow breed, by general nature and character, have a tendency to be vicious and that such breed is temperamental, undependable, and treacherous. Dr. Taylor, a veterinarian, called as a witness by *Page 660 
defendants, stated that in his practice in the handling of a dog of the chow breed, there was a strong likelihood that, if he approached such a dog in his regular duties "without first making up to him," he might be bitten. Mr. Schuman, who had been engaged in the business of caring for dogs for a period of 32 years and who maintained a large kennel, boarding a number of chow dogs, testified that the chow breed was not reliable, had a bad and untrustworthy disposition; that they are apt to bite or snap at persons; and that, even after making up with one, he would not turn his back on it. Under the evidence above recited, it was a question for the jury to determine whether defendants knew or had reasonable grounds to believe that the dog in question had vicious propensities.
The judgment non obstante veredicto should be set aside and a judgment entered in accordance with the verdict of the jury, with costs to plaintiff.
BOYLES and BUTZEL, JJ., concurred with McALLISTER, J.